DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010049002 A1 herein Castro.
Claim 20, Castro discloses a method comprising: 
configuring, by an application function (AF) of an apparatus in a mobile network system, a policy control function (PCF) to provide a plurality of Quality of Service (QoS) levels for a session related to an application or a service (Page 3: 11-26); and 
requesting, by the AF, the PCF to configure the plurality of QoS levels, wherein a QoS flow is associated with a plurality of QoS profiles for configuring the plurality of QoS levels in response to the QoS flow being established (Page 6: 34-36).

Claim 21, Castro discloses requesting the PCF to configure a session management function (SMF) (Page 7: 5-10); and requesting the SMF to configure an access node (Page 7: 10-15).

Claim 22, Castro discloses wherein at least one of the session, the application, or the service is related to one or more network slices (Page 19: 1-15).

Claim 23, Castro discloses switching the apparatus from a current QoS level for the application to another QoS level for the application in response to a modification of one or more parameters of the session (Page 24: 29-33).

(Page 3: 10-25).

Claim 25, Castro discloses switching the apparatus from an active QoS flow associated with a first QoS profile to an inactive QoS flow associated with a second QoS profile (Page 22: 30 – Page 23: 10).

Claim 26, Castro discloses wherein the PCF is configured to associate, in response to a request by the AF, the QoS flow with the plurality of QoS profiles (Page 22: 30 – Page 23: 10).

Claim 27, Castro discloses wherein a policy and charging control (PCC) rule in the PCF is configured by the AF to enable the plurality of QoS profiles for a plurality of QoS flows relating to the service, and a QoS level is downgraded when a target QoS level cannot be fulfilled for the session (Page 22: 30 – Page 23: 15).

Claim 28, Castro discloses wherein the QoS level is downgraded based on a plurality of QoS downgrade rules corresponding to the plurality of QoS flows of the session (Page 22: 30 – Page 23: 15).

(Page 22: 30 – Page 23: 10).

Claim 30, Castro discloses wherein the PCF is configured to provide a QoS level service operation, and the AF is configured to invoke the QoS level service operation to subsequently configure the PCF with the plurality of QoS levels (Page 24: 20-35).

Claim 31, Castro discloses wherein configuring the PCF to provide the plurality of QoS levels further comprises: configuring, by the AF, the PCF to provide the plurality of QoS levels by a point-to-point interface (Page 24: 10-20).

Claim 32, Castro discloses providing, by the AF, the PCF with at least one of a network identifier, a network slice identifier, an AF service identifier, or a user equipment (UE) identifier to indicate at least one of a network, a network slice, an AF service, or a UE that a plurality of QoS level sessions are to be applied to (Page 2: 25-35).

Claim 33, Castro discloses sending, by at least one of the PCF, a network function (NF), or the AN, a notification to notify the AF at least one of an intended modification or a completed modification of the session, wherein the notification comprises information of a QoS level change (Page 24: 25 – Page: 5).

(Page 24: 25-35).

Claim 35, Castro discloses wherein the at least one QoS monitoring parameter includes a QoS monitoring timing indicative of whether the at least one of the PCF, the NF, or the AN is to notify the AF of the at least one of the intended modification or the completed modification of the session (Page 2: 10-25).

Claim 36, Castro discloses wherein the at least one QoS monitoring parameter includes a QoS monitoring mode indicative of whether the AF is to be directly or indirectly notified via the PCF (Page 28: 10-20).

Claim 37, as analyzed with respect to the limitations as discussed in claim 20.
Claim 38, as analyzed with respect to the limitations as discussed in claim 21. 

Claim 39, as analyzed with respect to the limitations as discussed in claim 20. Castro discloses an apparatus in a mobile network system, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising (Page 2: 35 – Page 3: 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468